Citation Nr: 0826687	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-20 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of right knee 
sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In October 2006, the veteran testified at Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The Board remanded this case for additional evidentiary 
development in February 2007.  While the case was in remand 
status, the issue of entitlement to service connection for 
cervical strain was resolved by a February 2008 rating 
decision granting service connection for the disability.  The 
case has since been returned to the Board for further 
appellate action on the claim for service connection for 
residuals of a right knee sprain.


REMAND

In its February 2007 remand, the Board instructed the RO or 
Appeals Management Center (AMC) to obtain any available 
service treatment records or service hospitalization records 
for the veteran.  In particular, the Board directed the RO or 
AMC to obtain a copy of the veteran's discharge examination 
report.  After this development was completed, the veteran 
was to be afforded a VA examination to determine the nature 
and etiology of any currently present right knee disability.

The record does not reflect that any attempts were made to 
obtain the veteran's service treatment records.  The U. S. 
Court of Appeals for Veterans Claims has held that compliance 
with a remand is not discretionary, and failure to comply 
with the terms of a remand necessitates another remand for 
corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or AMC should undertake 
appropriate development to obtain any 
available service treatment records or 
service hospitalization records for the 
veteran, including a copy of his 
discharge examination report.  If the 
RO or AMC is unable to obtain these 
records, it should request the veteran 
and his representative to submit them.  
All efforts to obtain these records and 
the results thereof should be 
documented in the claims folder.

2.  If additional pertinent evidence is 
received, the RO or the AMC should have 
the claims folder sent to the VA 
examiner who conducted the December 
2007 VA examination and request him to 
review the entire claims folder, 
particularly the veteran's service 
treatment records.  Based on his 
review, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that any 
currently present right knee disability 
is related to the veteran's military 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

If the December 2007 VA examiner is 
unavailable, the veteran should be 
afforded a new VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of 
his right knee disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should be requested to provide the 
required opinion and to set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
a supplemental statement of the case 
should be issued, and the veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




